Citation Nr: 1013143	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability, to include chondromalacia and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Navy from September 1973 to September 1976, from January 
1978 to January 1982, and from February 1991 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2007 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
granted service connection for chondromalacia of the right 
knee and assigned a 10 percent evaluation, effective from 
July 7, 2004.  The issue has been recharacterized to better 
reflect the actual diagnosis and medical evidence of record.

A videoconference hearing before the undersigned Acting 
Veterans Law Judge was held in December 2009.  A transcript 
of the hearing has been associated with the claim file.  


FINDING OF FACT

Currently diagnosed right knee disability, including 
chondromalacia and degenerative joint disease, is marked by 
limitation of motion to 130 degrees flexion, with full 
extension and no instability, subluxation, or locking; there 
is radiographic evidence of degenerative changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for a right knee disability.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board has carefully considered the statements of record 
and the appellant's testimony at the hearing and concludes 
that there is no outstanding evidence pertinent to the 
claim.  VA outpatient treatment records and private 
treatment records have been obtained.  Furthermore, the 
Veteran was afforded a VA examination in April 2007 in which 
the examiner was provided the claim file for review, took 
down the appellant's history, conducted a physical 
examination of the Veteran and reached a conclusion based on 
his examination that is consistent with the record.  The 
examination is found to be adequate.  The Veteran offered 
personal testimony at the December 2009 hearing, and has not 
alleged a worsening of his condition since April 2007 which 
would require a new examination.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this 
case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 
4 Vet. App. 384 (1993).  For the above reasons, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The Board observes 
that in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Separate ratings may be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings."  Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Board has considered whether a staged 
rating is warranted.  However, the disability did not 
significantly change and a uniform evaluation is warranted.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

Private treatment records of June 2003 show the appellant 
reported frequent right knee pain with swelling.  He 
reported muscle spasm when driving, and clicking and 
popping.  Physical examination revealed normal alignment 
without swelling or atrophy.  The appellant could stand with 
an out toe gait and there was normal genu.  He walked with a 
limp.  There was tenderness of the medial facet, the lateral 
facet and the inferior pole of the knee.  There was 
anteromedial joint line tenderness.  Range of motion was 
flexion to 130 degrees with cracking and grinding and 
extension to 0 degrees.  There was 2-3+ ligamentous laxity 
in flexion and 1+ ligamentous laxity in extension.  There 
was 1-2+ drawer sign.  McMurray's and Lachman's sign was 
negative.

A February 2004 orthopedic examination in connection with a 
Workers Compensation claim shows the appellant reported 
frequent, sharp, throbbing right knee pain that is made 
worse with prolonged standing, walking, bending, and 
lifting.  Physical examination showed the appellant stood 
with a normal gait and he could rise from a chair without 
difficulty.  Gait was normal.  He could walk on tiptoes and 
heels without difficulty.  He did not use any assistive 
devices and was able to get on and off the examining table 
without difficulty.  There was no deformity of the knees and 
no evidence of swelling, palpable mass, inflammation or 
tenderness.  There was no muscle atrophy or tenderness.  
Extension was 0 degrees and flexion was to 130 degrees.  
Sensation was normal in the lower extremities.  

Private treatment records of March 2004 show that complained 
of frequent pain in the right knee that is aggravated by 
standing for about 30 minutes, walking several blocks, 
squatting, kneeling, ascending and descending stairs.  He 
reported a feeling of instability without true buckling.  
There was no locking or swelling.  Physical examination of 
the knees showed 0 degrees of extension and 140 degrees of 
flexion.

In May 2004, the appellant underwent an arthroscopy of the 
right knee.  

Chiropractic records of September 2004 show the appellant 
reported pain in the right knee of 3 out of 10 at its best 
an 9 out of 10 at its worst.  There was minor swelling on 
the medial side of the right knee with grade I-II 
tenderness.  There was full range of motion.  Flexion with 
supporting weight provided some pain and discomfort.  

Private records of January 2005 show the appellant reported 
constant pain in the right knee that is aggravated by 
squatting, kneeling, ascending and descending stairs, and 
walking one block.  Physical examination showed he walked 
with a normal gait.  There were well-healed arthroscopic 
portals.  There was pain upon terminal flexion and varus 
stress.  There was no swelling.  Range of motion was to 0 
degrees of extension and flexion to 140 degrees.  McMurray's 
and Lachman's sign were negative.  Pivot shift, posterior 
draw sign, varus testing and valgus testing were also 
normal.  Strength was 5/5 throughout.  Reflexes were 2+.  
Sensation was intact to light touch and pinprick in the 
lower extremities.  

A March 2005 follow up orthopedic evaluation notes the 
appellant reported right knee pain which increases with 
activities.  He reported popping with pain and reported his 
pain was worse now than before the surgery.  There was a 
slight limp on the right knee.  There was no swelling.  He 
stood with valgus alignment and an out toe gait.  There was 
slight medial facet patellar tenderness on palpation.  There 
was anteromedial, mid-medial, and posteromedial joint 
tenderness on palpation .  Range of motion was flexion to 
132 degrees and extension to 0 degrees.  There was no medial 
or lateral ligamentous laxity in either flexion or 
extension.  There was no anterior or posterior drawer sign.  
There was a positive McMurray's sign with pain and crepitus.  
The examiner noted the pain was slight and intermittent 
becoming moderate with increased activity.  He noted the 
appellant had lost approximately 10 percent of knee flexion.  
The diagnosis was degenerative arthritis of the right knee.  

A VA examination report of April 2007 shows the appellant 
reported his right knee bothers him 6 out of 10 in severity 
up to 8 out of 10.  The examiner noted he was currently 
employed and had no occupational limitations due to his 
condition.  He reported being able to walk approximately one 
block and uses a cane for ambulation.  He has missed 
approximately 20 days of work last year due to his knee pain 
flare-ups.  He denied any incapacitating episodes.  Physical 
examination revealed no significant abnormality.  There was 
medial joint tenderness to palpation.  The knee had full 
range of motion from full extension to 130 degrees of 
flexion without limitation based on pain, weakness, 
fatigability or lack of endurance on repetitive use.  He did 
complain of discomfort at full flexion and extension.  The 
knee was able to anterior/posterior or varus/valgus 
stresses.  There was no significant patellofemoral crepitus.  
There was 5/5 strength on flexion and extension.  He had a 
steady but antalgic gait favoring the right knee.  He did 
not use any assistive devices.  

At the videoconference hearing of December 2009 the 
appellant testified he cannot stand for more than 10 minutes 
because of the pain in his right knee.  He noted some 
incidents where his knee will give way because of weakness.  
He testified that if he gets stuck in traffic, his leg will 
start to spasm when driving.  Sometimes it gets to where he 
can hardly move his foot.  He further testified that he has 
been using a cane to walk since his surgery in 2004.  He 
testified he sometimes uses a knee brace.  Regarding the 
reported instability, he testified that he has not fallen, 
but that sometimes when he tries to get out of a car he has 
to use the other leg first as his right leg will feel numb.  
Sometimes he does not move his leg as far as he could to 
avoid pain.  

Initially, the Board notes that while the RO has rated the 
appellant's disability under Code 5262, for impairment of 
the tibia and fibula, the Board finds the code to be 
inapplicable in the present case as there is no evidence of 
any fracture or damage to the bones of the leg.  

Numerous Diagnostic Codes may potentially be applied for 
disabilities of the knee.  All have been considered.  There 
is no ankylosis to permit evaluation under Code 5256.  Code 
5257 is not for application because, although the Veteran 
has reported subjective feelings of instability or buckling, 
there is no current objective evidence of joint laxity, 
subluxation, or instability.  Findings of some instability 
were made prior to the date of service connection, but have 
not been repeated since.  Code 5258 and 5259 are not for 
application in the absence of involvement of the menisci.  
No limitation of motion in extension, even upon 
consideration of the DeLuca factors discussed above, is 
shown to permit evaluation under Code 5261.  Finally, there 
is no showing of hyperextension of the knee warranting 
evaluation under Code 5263 for genu recurvatum.  38 C.F.R. § 
4.71a.

The evidence of record does establish some limitation of 
motion in flexion, however, which is evaluated under Code 
5261.  Compensable evaluations from 10 percent to 50 percent 
are assigned for motion limited at various points to 45 
degrees or less.  38 C.F.R. § 4.71a.  At no time was flexion 
limited to less that 130 degrees, even upon consideration of 
additional functional impairment due to pain, weakness, 
fatigue, lack of endurance, or incoordination.  The Board 
acknowledges that the Veteran testified at the 
videoconference hearing that he sometimes does not move his 
leg as far as he can to avoid pain.  Moreover, he reported 
pain of 6 out of 10 to an 8 out of 10.  The Veteran is 
competent to report pain.  However, while his range of 
motion may be limited by pain, there is no evidence of 
limitation of flexion to a compensable degree.  Importantly, 
all measured ranges of motion are well in excess of the 
degree required for a compensable evaluation, even upon 
consideration of the additional functional impairment 
imposed by pain, weakness, fatigue, lack of endurance, or 
incoordination.  The evidence shows that no compensable 
evaluation, and certainly no increased evaluation, is 
assignable under Code 5261, therefore.

A compensable evaluation remains assignable in this case 
under Code 5010, however.  Code 5010 instructs that the 
criteria listed at Code 5003 are to be applied.  
Degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When there is some limitation of motion of 
the specific joint involved that is noncompensable (0 
percent) under the appropriate diagnostic codes, Diagnostic 
Code 5003 provides a rating of 10 percent for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
No higher evaluation for individual joints is available 
under Code 5003.

As was just discussed, the demonstrated degree of limitation 
of motion of the right knee is not compensable.  X-ray 
evidence does show degenerative changes in the knee joint.  
A 10 percent evaluation, and no higher, is therefore 
warranted under Code 5010.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service.  An extra-
schedular evaluation is warranted where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service- connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such 
as marked interference with employment and frequent periods 
of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and 
referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
appellant's disabilities.  The appellant has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment due to the knee 
disability has not been shown.  Therefore, the appellant's 
disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.

The preponderance of the evidence is against the claim; 
there is no doubt to be resolved; and increased ratings for 
the right knee is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability, to include chondromalacia and 
degenerative joint disease, is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


